Citation Nr: 0531648	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00 06-496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a fracture of the right tibia and 
fibula with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In the November 
2003 remand issued by the Board, the RO was instructed to 
address the veteran's claim of service connection for a left 
leg disability secondary to the service-connected post-
operative residuals of a fracture of the right tibia and 
fibula with degenerative joint disease.  The RO has taken no 
action in this regard and this issue is again referred to the 
RO for appropriate action.  


FINDINGS OF FACT

The veteran's service-connected post-operative residuals of a 
fracture of the right tibia and fibula with degenerative 
joint disease is rated as 30 percent disabling, and her 
service connected tender scar of the right ankle is rated as 
10 percent disabling.  


CONCLUSION OF LAW

Combined evaluations for disabilities below the knee shall 
not exceed the maximum 40 percent evaluation available for 
amputation. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.159, 4.1, 4.2, 4.10, 4.25, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5003, 5262, 5270-5274 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends she should be awarded an increased 
rating for her service-connected post-operative residuals of 
a fracture of the right tibia and fibula with degenerative 
joint disease.  She alleges that the increase is warranted 
due to the many operations she has undergone and because 
there is malunion with marked knee or ankle disability.  (See 
veteran's statement received February 2000.)  She reports 
hospitalization in March 1997, March and April 1998, and 
March 1999.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

The veteran's right ankle disability has been rated as 30 
percent disabling under diagnostic code 5262 which provides 
for impairment of the tibia and fibula.  A higher rating of 
40 percent under this diagnostic code requires a showing of 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  This level of disability has not been demonstrated 
in the medical record, and was specifically addressed and 
found not existent on VA examination in May 2004.  Thus, 
entitlement to a higher rating for the veteran's right ankle 
disability requires consideration of other potentially 
applicable rating criteria.  

Disabilities of the ankle are addressed under diagnostic 
codes 5270 through 5274.  Several of these diagnostic codes 
are clearly not applicable to the veteran's ankle disability: 
5270 (ankylosis); 5272 (ankylosis of the subastragalar or 
tarsal joint); 5273 (malunion of os calcis or astragalus); 
and 5274 (astragalectomy).  The medical evidence does not 
show that the veteran has any of the disorders associated 
with her right ankle described in the rating codes 
enumerated.  

The veteran has been service connected for post-operative 
residuals of a fracture of the right tibia and fibula with 
degenerative joint disease.  Under Esteban v. Brown, 6 Vet. 
App. 259 (1994), impairments associated with a veteran's 
service- connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation.  

VA Examiners during this claim period have referred to July 
1996 x-ray study of the right ankle showing degenerative 
joint disease.  Degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  In this case, the right ankle is the affected joint 
involved and diagnostic code 5271 is potentially applicable.  

In its rating decision of July 2005, the RO rejected a 
separate rating on the basis of x-ray evidence of 
degenerative joint disease finding that any symptomatology 
(such as pain and limited motion) overlaps with the 
symptomatology on which the 30 percent rating under 
diagnostic code 5262 was based.  Based upon review of the 
evidence, the Board agrees and finds that a separate rating 
under diagnostic code 5271 is not in order.  The medical 
evidence demonstrates that when the veteran was examined by 
VA in March 2005, she had very limited range of motion of the 
right ankle due to severe pain and that there was pain to 
deep palpation of all facets of that joint.  This is 
demonstrative of marked ankle disability when coupled with 
other VA reports showing that it is difficult for her to walk 
and negotiate stairs.  A separate rating may be contemplated 
under diagnostic code 5271 (which provides for limited motion 
of the ankle) but for the amputation rule found at 38 C.F.R. 
§ 4.68.  

The amputation rule states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, Diagnostic Code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee, but not to exceed the above the knee amputation 
elective level.  

The veteran is currently is receipt of a 30 percent rating 
for her right ankle disability and a 10 percent rating for a 
tender scar of the right ankle.  Under 38 C.F.R. § 4.25, the 
veteran's combined left lower extremity disability rating is 
40 percent and as the hypothetical elective level of 
amputation would be below the knee joint, a maximum 40 
percent combined rating would be warranted under 38 C.F.R. § 
4.68.  No rating higher than 40 percent is warranted for 
residuals of the fracture of the right ankle.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The schedular evaluations for the disabilities in this case 
are not inadequate.  There is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent periods of hospitalization for her 
service-connected right ankle disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on her employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Duty to Notify and Assist the Veteran

VA has fulfilled its duty to notify and to assist the veteran 
in the development of her claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a veteran and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VCAA notice must inform a veteran of (1) any 
information and evidence not of record needed to substantiate 
the claim; (2) what information VA will seek to provide; and 
(3) what information the veteran is expected to provide.  
Under 38 C.F.R. § 3.159(b)(1), VA must also ask the veteran 
to submit any pertinent evidence in his possession.  

The August 1999 rating decision in this case predated the 
November 9, 2000 effective date of the VCAA; therefore, no 
VCAA-compliant letter was sent prior to the rating decision.  
Because such notice was not mandated at the time, there is no 
error in the RO's not providing notice of the VCAA's 
requirements prior to the initial adjudication decision in 
this case.  

In July 2003 and April 2004, the RO notified the veteran of 
what VA had done and what she needed to do in connection with 
her claim for increased rating.  In both instances, the RO 
and later, the Appeals Management Center mistakenly sent her 
information related to what she must do in order to establish 
service connection, but failed to provide her with the basic 
elements of a successful increased rating claim.  This was 
remedied in the statement of the case and supplemental 
statement of the case wherein she was given information 
specific to her claim as to what was required for an 
increased evaluation.  The second letter asked her to send in 
any additional evidence or information she may have regarding 
her appeal and she did not respond.  

There is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of her own, 
if she has it, to show that an increased evaluation is 
warranted.  She has not done so, or informed the Board or RO 
that additional evidence exists, but that she needs further 
assistance to obtain it.  The veteran did not specifically 
claim that VA failed to comply with VCAA notice requirements, 
or that he has any evidence in his possession required for 
full and fair adjudication of this claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 203 (2005).  Thus, the Board does not 
find prejudicial error with respect to the substantive 
content of the VCAA notice in this case.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, service medical records, VA 
medical treatment records, and the veteran's written 
statements.  The veteran was given an opportunity to testify 
before a Veterans Law Judge in connection with this claim, 
but declined to exercise her right to do so.  The Board has 
obtained VA medical opinions pertinent to this claim, as 
discussed above.  

Furthermore, the Board finds that the VA has done everything 
reasonably possible to assist the veteran. Additional efforts 
to assist or notify her in perfect accord with the VCAA would 
serve no useful purpose in light of the application of 
38 C.F.R. § 68.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, the Board 
concludes that VA has met its duty to notify and assist 
obligations.  


ORDER

Entitlement to a rating in excess of 30 percent for post-
operative residuals of a fracture of the right tibia and 
fibula with degenerative joint disease is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


